Citation Nr: 1723321	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-25 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines  


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served with the Special/New Philippine Scouts from September 1946 to April 1947.  He died in July 2007 and the appellant his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.
 
In her October 2013 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  In October 2014, she was notified that her requested hearing had been scheduled for January27, 2015; however, she failed to report for the hearing.  The appellant has provided no explanation for her failure to report, nor has she requested another hearing.  38 C.F.R. § 20.704(d) (2016).  Accordingly, the Board will consider the appellant's hearing request withdrawn and proceed with appellate review.

In April 2015, the Board denied entitlement to nonservice-connected death pension benefits and remanded the issue of entitlement to service connection for cause of death for additional development, which now returns for further appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant seeks service connection for cause of the Veteran's death.  His death certificate indicates that on July [REDACTED], 2007, his immediate cause of death was pneumonia with an underlying cause of atherosclerotic heart disease.  At a February 2013 Informal Conference with a Decision Review Officer at the RO, the Veteran's daughter indicated that, during the two years after separation from service in 1947, the Veteran was weak and received treatment a lung condition and high blood pressure.  She further stated that she was unable to obtain records of such treatment as they have been destroyed.  

Statements from the Veteran's private treatment providers indicate that he was treated for community acquired pneumonia in February 2007 and June 2007, chronic obstructive pulmonary disease in April 2007, May 2007, and June 2007, and hypertensive cardiovascular disease in June 2007.  See Private treatment record (November 7, 2012); Letter from Bayamband District Hospital (September 4, 2015).  The providers further stated that records of such treatment are unavailable as they have been destroyed; the only available records are hospital logs that show the date of treatment and diagnosis.  Id.

The evidence of record indicates that the Veteran's service treatment records were destroyed in a fire.  See VA memo (September 19, 2012).  However, in April 2015, the Board remanded the appeal, in pertinent part, to take all appropriate steps to secure the Veteran's service treatment records or alternative records from the service department, the National Personnel Records Center, or any other appropriate source.  The Board further stated that, if there are no service treatment records or alternate records, documentation used in making that determination must be set forth in the record.

Upon remand, the AOJ issued a deferred rating decision in August 2016 stating that "[t]his is a fire related case and [the appellant] previously submitted VAF 13055.  Please see if another request for [service treatment records] is warranted based on information provided.  After action please prepare 10 day letter for non-availability of [service treatment records]."  However, no further action was undertaken, and the appellant was not advised of the unavailability of the Veteran's service treatment records.  Therefore, a remand is necessary in order to ensure compliance with the directives of the Board's April 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all appropriate steps to secure the service treatment records or alternative records for the Veteran, from the service department, the National Personnel Records Center, or other appropriate source.  If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


